DETAILED ACTION
  
EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gerald T. Gray, Reg. No. 41,797 on 2/9/2022. 
  
Claims:

1. (Currently Amended) An apparatus, comprising: 
at least one processor; and 
a memory coupled to the at least one processor and configured to store programming instructions that, when executed by the at least one processor, cause the apparatus to: 
when the apparatus initially accesses a network in a roaming area, register and camp on an emergency service cell of the roaming area, wherein the emergency service cell is associated with and supports a first public land mobile network (PLMN); 
obtain a mobile country code (MCC) of the emergency service cell according to the first public land mobile network (PLMN); 

the preferential roaming list is stored in a non-volatile memory of the apparatus; 
using the emergency service cell, search for a second PLMN of the at least one of the plurality of PLMNs from the first PLMN; and 
register and camp on the second PLMN when the second PLMN is found.  

8. (Currently Amended) A chip, comprising: 
at least one processor; and 
a memory coupled to the at least one processor and configured to store programming instructions that, when executed by the at least one processor, cause the chip to: 
when the chip initially accesses a network in a roaming area, register and camp on an emergency service cell of the roaming area, wherein the emergency service cell is associated with and supports a first public land mobile network (PLMN); 
obtain a mobile country code (MCC) of the emergency service cell according to the first public land mobile network (PLMN); 
select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs and radio access technologies (RATs) supported by the PLMNs, the preferential roaming list is stored in a non- volatile memory of the chip; 
using the emergency service cell, search for a second PLMN of the at least one of the plurality of PLMNs from the first PLMN; and 
register and camp on the second PLMN when the second PLMN is found.  

15. (Currently Amended) A non-transitory computer readable storage medium comprising instructions to cause an apparatus to:
 	when the apparatus initially accesses a network in a roaming area, register and camp on an emergency service cell of the roaming area, wherein the emergency service cell is associated with and supports a first public land mobile network (PLMN); 
 	obtain a mobile country code (MCC) of the emergency service cell according to the first public land mobile network (PLMN); 
select at least one of the plurality of PLMNs that matches the MCC from a preferential roaming list, 
 	wherein the preferential roaming list includes PLMNs and radio access technologies (RATs) supported by the PLMNs, the preferential roaming list is stored in a non- volatile memory of the apparatus; 
 	using the emergency service cell, search for a second PLMN of the at least one of the plurality of PLMNs from the first PLMN; and 
 	register and camp on the second PLMN when the second PLMN is found.  



Allowable Subject Matter

2.	Claims 1-20 are allowed.

3.	The following is an examiner’s reason for allowance:
 Regarding claim 1, the prior art of record Manalo et al. (US 2014/0342732 A1) discloses an apparatus, comprising: 
at least one processor; and 
 	a memory coupled to the at least one processor and 
 	configured to store programming instructions that, 
when executed by the at least one processor, 
cause the apparatus; to: 
 	when the apparatus initially accesses a network in a roaming area, register a service cell of the roaming area, wherein the service cell is associated with a first public land mobile network (PLMN); 
 	obtain a mobile country code (MCC) of the service cell; 
 	select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs, 
the preferential roaming list is stored in a non-volatile memory of the apparatus; 
 		search a second PLMN of the at least one of the plurality of PLMNs being different than the first PLMN; and 
		register the second PLMN when the second PLMN is found.  

	The prior art of record 3GPP (“3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) functions related to Mobile Station (MS) in idle mode (Release 12)”, 3GPP TS 23.122 v12.3.0 (2013-12)) discloses a preferential roaming list including radio access technologies (RATs) supported by PLMNs. 
	However, neither Manalo et al., Jung et al., nor 3GPP teaches or suggests or made obvious 
	an apparatus, comprising: 
at least one processor; and 
a memory coupled to the at least one processor and configured to store programming instructions that, when executed by the at least one processor, cause the apparatus to: 
when the apparatus initially accesses a network in a roaming area, register and camp on an emergency service cell of the roaming area, wherein the emergency service cell is associated with and supports a first public land mobile network (PLMN); 
obtain a mobile country code (MCC) of the emergency service cell according to the first public land mobile network (PLMN); 
select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs and radio access technologies (RATs) supported by the PLMNs, 
the preferential roaming list is stored in a non-volatile memory of the apparatus; 

register and camp on the second PLMN when the second PLMN is found.  

 	Regarding claim 8, the prior art of record Manalo et al. (US 2014/0342732 A1) discloses a chip, comprising: 
at least one processor; and 
a memory coupled to the at least one processor and 
configured to store programming instructions that, 
when executed by the at least one processor, 
cause the chip to: 
when the chip initially accesses a network in a roaming area, register a service cell of the roaming area, wherein the service cell is associated with a first public land mobile network (PLMN); 
obtain a mobile country code (MCC) of the service cell; 
select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs, 
the preferential roaming list is stored in a non-volatile memory of the chip; 
search a second PLMN of the at least one of the plurality of PLMNs being different than the first PLMN; and 
register the second PLMN when the second PLMN is found.  
 	The prior art of record Jung et al. (2014/0051428 A1) discloses an emergency service cell.
rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) functions related to Mobile Station (MS) in idle mode (Release 12)”, 3GPP TS 23.122 v12.3.0 (2013-12)) discloses a preferential roaming list including radio access technologies (RATs) supported by PLMNs. 
However, neither Manalo et al., Jung et al., nor 3GPP teaches or suggests or made obvious 
	a chip, comprising: 
at least one processor; and 
a memory coupled to the at least one processor and configured to store programming instructions that, when executed by the at least one processor, cause the chip to: 
when the chip initially accesses a network in a roaming area, register and camp on an emergency service cell of the roaming area, wherein the emergency service cell is associated with and supports a first public land mobile network (PLMN); 
obtain a mobile country code (MCC) of the emergency service cell according to the first public land mobile network (PLMN); 
select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs and radio access technologies (RATs) supported by the PLMNs, the preferential roaming list is stored in a non- volatile memory of the chip; 
using the emergency service cell, search for a second PLMN of the at least one of the plurality of PLMNs different from the first PLMN; and 


 	Regarding claim 15, the prior art of record Manalo et al. (US 2014/0342732 A1) discloses teaches a non-transitory computer readable storage medium comprising instructions to cause an apparatus to: 
when the apparatus initially accesses a network in a roaming area, register a service cell of the roaming area, wherein the service cell is associated with a first public land mobile network (PLMN); 
obtain a mobile country code (MCC) of the service cell; 
select at least one of a plurality of PLMNs that matches the MCC from a preferential roaming list, wherein the preferential roaming list includes PLMNs, 
the preferential roaming list is stored in a non-volatile memory of the apparatus; 
search a second PLMN of the at least one of the plurality of PLMNs being different than the first PLMN; and 
register the second PLMN when the second PLMN is found.  
	The prior art of record Jung et al. (2014/0051428 A1) discloses an emergency service cell.
	The prior art of record 3GPP (“3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) functions related to Mobile Station (MS) in idle mode (Release 12)”, 3GPP TS 23.122 v12.3.0 (2013-12)) discloses a preferential roaming list including radio access technologies (RATS) supported by PLMNs. 

	a non-transitory computer readable storage medium comprising instructions to cause an apparatus to:
 	when the apparatus initially accesses a network in a roaming area, register and camp on an emergency service cell of the roaming area, wherein the emergency service cell is associated with and supports a first public land mobile network (PLMN); 
 	obtain a mobile country code (MCC) of the emergency service cell according to the first public land mobile network (PLMN); 
select at least one of the plurality of PLMNs that matches the MCC from a preferential roaming list, 
 	wherein the preferential roaming list includes PLMNs and radio access technologies (RATs) supported by the PLMNs, the preferential roaming list is stored in a non- volatile memory of the apparatus; 
 	using the emergency service cell, search for a second PLMN of the at least one of the plurality of PLMNs different from the first PLMN; and 
 	register and camp on the second PLMN when the second PLMN is found.  

4. 	All the dependent claims are also allowed based on their dependency on claims 1, 8, and 15.
  
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ALEXANDER  YI/
Examiner, Art Unit 2643


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643